         Case 1:20-cv-00223-JTA Document 17 Filed 11/23/20 Page 1 of 2




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

SYRENTHIA RUMPH,                           )
                                           )
                Plaintiff,                 )
                                           )
v.                                         ) CIVIL ACTION NO. 1:20-cv-223-JTA
                                           )
ANDREW SAUL,                               )
Commissioner of Social                     )
Security,                                  )
                                           )
                Defendant.                 )

                        MEMORANDUM OPINION AND ORDER

       Before the court is the Commissioner of Social Security’s Unopposed Motion for

Entry of Judgment under Sentence Four of 42 U.S.C. § 405(g) With Remand of the Cause

to the Defendant filed on November 19, 2020. (Doc. No. 16.) In his motion, the

Commissioner states remand is appropriate so the agency can “re-assess the opinion

evidence; re-evaluate the residual functional capacity, obtain supplemental evidence from

a vocational expert to clarify the effect of the assessed limitations on the claimant’s ability

to perform other work in the national economy, take any further action to complete the

administrative record, offer the claimant the opportunity for a hearing, and issue a new

decision.” (Id.)

       Sentence four of 42 U.S.C. § 405(g) authorizes the district court to “enter, upon the

pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for

a rehearing.”      42 U.S.C. § 405(g).     The district court may remand a case to the
         Case 1:20-cv-00223-JTA Document 17 Filed 11/23/20 Page 2 of 2




Commissioner for a rehearing if the court finds “either . . . the decision is not supported by

substantial evidence, or . . . the Commissioner or the ALJ incorrectly applied the law

relevant to the disability claim.” Jackson v. Chater, 99 F.3d 1086, 1092 (11th Cir. 1996).

       Here, the court finds remand necessary as the Commissioner concedes

reconsideration and proper application of governing law and further development of the

record is in order. Moreover, Plaintiff does not oppose the motion. Further, pursuant to

28 U.S.C. § 636(c)(1) and Rule 73 of the Federal Rules of Civil Procedure, the parties have

consented to the full jurisdiction of the undersigned United States Magistrate Judge. (Docs.

No. 7, 8.)

       Accordingly, it is hereby

       ORDERED as follows:

       1. The Commissioner’s motion (Doc. No. 16) is GRANTED.

       2. The decision of the Commissioner is hereby REVERSED.

       3. This matter is hereby REMANDED to the Commissioner for further proceedings

             pursuant to sentence four of 42 U.S.C. § 405(g).

       A separate final judgment will issue.

       DONE this 23rd day of November, 2020.



                                     /s/ Jerusha T. Adams
                                     JERUSHA T. ADAMS
                                     UNITED STATES MAGISTRATE JUDGE




                                               2
